STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

IN   RE:     AAMAGIN           PROPERTY                                                       NO.         2022    CW    0301
GROUP,       L. L. C.




                                                                                                          JULY    5,    2022




In   Re:            WJ       Belton        Company,         L. L. C.,          applying             for     supervisory
                    writs,          19th         Judicial        District         Court,            Parish        of     East
                    Baton       Rouge,       No.     700029.




BEFORE:            McCLENDON,           WELCH,       AND     HESTER,           JJ.


       WRIT         NOT       CONSIDERED.            The    writ        application             does       not     include
a    transcript                from         the      contradictory                hearing             on         relator'      s


declinatory              exception           raising        the       objection           of        improper           venue,

such       that         this        court         cannot      determine                whether            evidence        was

introduced              at    the     hearing        on    the     exception.                 See     Uniform           Rules

of   Louisiana               Courts    of    Appeal,        Rule      4- 5 (    C) (    10).


        Supplementation                     of       this         writ          application                 and/   or      an


application              for rehearing will                 not be        considered.                 Uniform           Rules
of   Louisiana            Courts       of    Appeal,        Rules       2- 18. 7 &       4-    9.


        In        the    event        relator        seeks       to     file      a     new     application              with

this    court,           it    must    contain        all     pertinent              documentation               and     must

comply with Rule 2- 12. 2 of the Uniform Rules of Louisiana Courts
of   Appeal.            Any new                  application          must      be       filed        on     or        before
August       4,     2022 and must                contain     a    copy of         this        ruling.

                                                            PMC
                                                            JEW

                                                            CHH




COURT      OF     APPEAL,        FIRST       CIRCUIT




       C" . -`                              L-   0
       DEPUTY           CLERK    OF    COURT
                  FOR    THE    COURT